Hiuu, C. J. The Reporter will state the substance of the evidence and the instructions, so far as the same are material to the issues discussed. It will be seen therefrom that this is-an action to recover damages of the railroad for maintaining a waiting room in such condition that the appellee, a child, while waiting for a belated train, contracted pneumonia. 1. The first question is as to the sufficiency of the evidence. Testing the same under the rule which has so often been applied, and which is aptly expressed in Catlett v. Railway Company, 57 Ark. 461, as follows: “After drawing all the inferences most favorable to the verdict that the evidence will reasonably warrant, is it sufficient in law to sustain the verdict?”’ The evidence shows that the child was necessarily kept in-the station for some time on a cold winter night. A northwest wind was blowing, and it was “spitting snow.” Pneumonia was prevalent in the vicinity. The station was small, dirty, ill-smelling and unheated. The child got very cold, and his father several times took him out of the room and walked him around the station under cover of the roof in order to keep him warm. When he got on the heated coach of the train, he was shivering, and at once fell asleep. The next night he woke up with a chill; a physician was called in, and he was found to be in high fever, and pneumonia had developed. The child was warmly clad, and was only taken three hundred yards from the house to the station, and there waited some time for the train. One of the witnesses called by appellant, Dr. Cowan, says that sometimes physicians can trace the direct cause of pneumonia, but can not always do so. He further stated, when an hypothetical question was put to him which assumed as true the facts above outlined, and other facts proved by appellee, that if he was called to see a child within 24 or 36 hours after it had been in such a room as indicated and found him with pneumonia, he would trace the cause of the pneumonia to such exposure. There is other testimony tending to prove that the exposure in the waiting room caused pneumonia. The real question of the case is whether these facts are sufficient to sustain the verdict, connecting the pneumonia with the condition of the station. There is much testimony on the other side to indicate causes other than the exposure in this room as the cause of the disease, and also testimony tending to prove that' the connection of the disease with this exposure is speculative. The Supreme Court of the United States, in Milwaukee & St. Paul Ry. Co. v. Kellogg, 94 U. S. 469, says: “The true rule is, that what is the proximate cause of an injury is ordinarily a question for the jury. It is not a question of science or of legal knowledge. It is to be determined as a fact, in view of the circumstances of fact attending it. The primary cause may be the proximate cause of a disaster, though it may operate through successive instruments, as an article at the end of a chain may be moved by a force applied to the o.ther end, that force being the proximate cause of the movement, or as in the oft-cited case of the squib thrown in the market place. Scott v. Shepherd, 2 Wm. Bl. Rep. 892. The question always is, was there an unbroken connection between the wrongful act and the injury, a continuous operation? Did the facts constitute a continuous succession of events so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances.” It can not be said, in view of this evidence and the test above announced, that it was the duty of the court to take the case away from the jury upon the question of proximate cause. 2. If the condition of the waiting room was the proximate cause of the pneumonia, then the railroad company is liable. St. Louis, I. M. & S. R. Co. v. Wilson, 70 Ark. 136. This case is approved in the last edition of Hutchinson on Carriers. 2 Hutchinson on Carriers, 931. 3. Objection is made to an hypothetical question propounded to the physician by appellee. The contention is made that it is defective in that it failed to present to the witness other facts than those therein mentioned which had been proved, and which counsel contend should have been considered before an answer was required of the witness. Counsel say: “The rule of law is elementary which makes it error to propound an hypothetical question when so many vitally material facts are withheld from the witness to whom the question is propounded.” Prof. Wigmore states the rule otherwise, as follows: “The questioner is entitled to the witness’ opinion on any combination of facts that he may choose. * * * For reasons of principle, then, and to some extent of policy, the rational conclusion would be that the questioner need not cover in his hypotheses the entire body of testimony put forward on that point by him or by the opponent, but may take as limited a selection as he pleases and obtain an opinion on that basis.” This statement was approved in Ince v. State, 77 Ark. 426. The question objected to did not offend against it. 4. Instruction six is objected to on the ground that it authorized the jury to compensate “for the diminution, if any, of his physical health and vigor occasioned by the alleged wrong sued for,” and that there was no evidence upon which to base it. The evidence shows that the child was quite ill for some weeks with this dangerous malady; and necessarily for .a time there was a diminution of his physical health and vigor. There is no suggestion in this instruction of any permanent diminution of the same. Other criticisms to the instructions are made, but the court is unable to find error in them, and does not think that the verdict is excessive. Judgment is affirmed.